Citation Nr: 1017892	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964 and from July 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
prostate cancer and diabetes mellitus, type II.  He was 
diagnosed with the former in October 2000 and the latter in 
April 2004.  

The Veteran contends that he set foot in Vietnam while en 
route to Thailand, and thus should be presumed to have been 
exposed to herbicides, thereby warranting service connection 
for diabetes mellitus and prostate cancer on this basis.  In 
light of such contentions, the Board finds that a remand is 
needed to properly evaluate his claims.  As such, it follows 
that Board resolution of the claims remaining on appeal, at 
this juncture, would be premature pending additional 
development.

The Board notes that a Veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 3.307.  
"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  
Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
diabetes mellitus Type II and prostate cancer may be presumed 
to have been incurred in-service even if there is no evidence 
of the diseases in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

Here, the Veteran's personnel records show that he was 
stationed in Thailand beginning in May 1968.  In a February 
2005 statement in at a March 2006 Decision Review Officer 
Hearing, he asserted that he traveled to Thailand in May 1968 
on military aircraft with the 555th Redhorse Unit via Air 
Force bases in Florida, Alaska, and the Republic of Vietnam.  
Additionally, he explained in the February 2005 statement 
that he landed in Vietnam and remained in the country until 
he could get a flight out to Thailand.  As a result he 
received 30 days of in country combat pay for his stay in 
Vietnam.  

The Veteran claims that pay records showing in-country combat 
pay would corroborate his statements.  Therefore, the duty to 
assist requires that VA obtain these potentially relevant 
service personnel records, which are within the custody of 
the government.  38 C.F.R. § 3.159.  The Board notes that 
while a request to the National Personnel Records Center 
(NPRC) for evidence of exposure to herbicides, to include 
outside of Vietnam, had a negative response, there is no 
indication of any attempt to verify the Veteran's claims that 
his transport stopped in Vietnam while en route to Thailand, 
and whether the Veteran did receive in country combat pay for 
his time in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a copy of the 
Veteran's travel orders; pay stubs which 
reflect special pay status, travel 
vouchers, and all TDY (temporary duty) 
orders from the Air Force Personnel 
Center (AFPC) at Randolph Air Force Base, 
Texas, the Defense Finance and Accounting 
Service (DFAS), the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or other appropriate depository.  The 
RO/AMC should provide the JSRRC or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
and copies of the Veteran's statements 
pertaining to service in Vietnam.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and 
must continue until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

2.  Upon completion of the above, the AMC 
should readjudicate the issues on appeal 
and consider all the evidence received 
since the issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided with an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


